Citation Nr: 9920942	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  96-07 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for skin cancer, to 
include Bowen's carcinoma.  

2.  Entitlement to service connection for multiple sclerosis.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
October 1966.  He also had a period of uncharacterized 
service in the South Carolina Army National Guard from August 
1985 to August 1995

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for skin cancer.  The veteran filed a timely notice of 
disagreement and substantive appeal regarding this issue such 
that the Board now has jurisdiction over it.  The veteran 
also filed an October 1996 claim for service connection for 
multiple sclerosis, which was denied by the RO in November 
1996.  A timely notice of disagreement and substantive appeal 
have been filed regarding this claim as well, and the Board 
likewise now has jurisdiction.  

This claim was first presented to the Board in December 1997, 
at which time it was remanded for additional development.  
The claim was returned to the Board in December 1998, at 
which time it was again remanded for additional development.  
It has now been returned to the Board.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks service connection for multiple sclerosis 
and skin cancer.  When this claim was presented to the Board 
in December 1998, the RO was ordered to clarify the veteran's 
most recent periods of active duty and active duty for 
training, as these were highly relevant to his pending 
service connection claims.  This has not been accomplished.  

An April 1999 supplemental statement of the case states that 
the RO contacted "PIES" regarding the veteran's duty 
periods, and determined that he had no periods of active duty 
for training while serving with the Army National Guard.  The 
acronym "PIES" is not further identified, a fact noted by 
the veteran's representative in his June 1999 written brief 
presentation.  The RO further concluded in the supplemental 
statement of the case that the veteran had no "significant" 
periods of active duty with the Army National Guard, and 
noted that only injuries, not diseases, may be service 
connected based on active duty for training.  This is an 
incorrect statement of the law.  38 U.S.C.A. § 1110 provides 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by "active 
military, naval, or air service."  38 U.S.C.A. § 1110 (West 
1991).  "Active military, naval, or air service" is defined 
by 38 U.S.C.A. § 101(24) to include "any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in [the] line of duty."  38 U.S.C.A. § 101(24) 
(West 1991). 

Furthermore, the RO stated the veteran had no "significant" 
active duty for training during the periods in question.  The 
use of the word "significant" obscures rather than 
clarifies the meaning of the law applicable to this case.  
Although certain presumptions may apply only in cases in 
which the veteran served for ninety days or more (38 U.S.C.A. 
§ 1112, 1137), the laws applicable to service connection do 
not distinguish between "significant" active duty for 
training and any other kind of active duty for training. 

A fair adjudication of the claim requires that the appellant 
be provided with notice of the laws applicable to the claim, 
along with an opportunity to present his case.  Bernard v. 
Brown, 4 Vet.App. 384 (1993).  As has been noted by the 
veteran's representative, the due process requirements 
outlined by the Court in Bernard cannot be satisfied in the 
absence of a reasonably clear, reasonably accurate statement 
of the applicable law.

The RO should clearly identify for the record the source of 
information which served as the basis of the determination 
that the veteran had no active duty for training while 
serving with the Army National Guard.  Documentation thereto 
from the appropriate military authorities should be obtained 
and associated with the claims folder.     

In light of the above, this claim is remanded for the 
following development:

The RO must obtain documentation of all 
the veteran's periods of active duty or 
active duty for training while serving 
with the Army National Guard, and 
associate the documentation with the 
claims folder.  After completion of all 
requested development, the RO should 
review the veteran's claims for service 
connection for skin cancer and multiple 
sclerosis.  If the actions taken remain 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
include a clear and accurate statement of 
the applicable law.  The appellant and 
his representative should then be 
afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified, but he may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


